DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 11/20/2020 have been considered but are moot because the new ground of rejection. 
The claim objections have been overcome by Applicant’s amendments and have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1:
This claim recites the limitation “maintain the data set at a same location on the storage device”. However, there is no support in the specification for this limitation. During an interview on 11/18/2020, Attorney Justin B. Scout referred the Examiner to paragraph [0060] of the Applicant’s specification, which states, “In such an embodiment, the system 100 may delete the old redundant data, before re-storing the user data using the new or second 2-bit scheme”. This, however, does not support the notion of maintaining a data set in the same location on the storage device. It merely discloses that the user data is re-stored using the new or second 2-bit scheme. There is no mention of location at all. Therefore, this claim is rejected for failing to comply with the enablement requirement. Clarification and correction is required.
Claim 9 and 17:
These claims recite the same limitation as claim 1 and is rejected as such.
Claims 2-8, 10-16 and 18-20:
These claims are also rejected because they depend on a base rejected claim and have the same problems of failing to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6:
The claim recites “with data set” on line 3. It is not clear whether this is the same or different data set as recited in claim 1 and renders this claim indefinite. Clarification and correction is required.
Claim 7:
This claim is also rejected because it depends on a base rejected claim and have the same problems of indefiniteness.
Claim 9:
This claim recites the limitation "the respective data set" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12:
The claim recites “a stored data set” on line 3. It is not clear whether this is the same or different data set as recited in claim 9 and renders this claim indefinite. Clarification and correction is required.
Claims 10-16:
These claims are also rejected because they depend on a base rejected claim and have the same problems of insufficient antecedent basis.
Claim 17:
This claim recites the limitation "the same location" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20:
These claims are also rejected because they depend on a base rejected claim and have the same problems of insufficient antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkes et al. (US-5542065), hereinafter Burkes, in view of Syrgabekov et al. (US-20130073901), hereinafter Syrgabekov.
Claim 1:
Burkes teaches a system (Fig. 1, data storage system 10) comprising: 
Fig. 1, interface buses 13, interface protocol 15, I/O interface bus 17) configured to receive a data access requests associated with a data set (RAID management system 16 can be embodied as a separate component, or configured within disk array controller 14 or within the host computer to provide a data manager means for controlling disk storage and reliability levels, and for transferring data among various reliability storage levels, Col. 4, l. 3-16); 
a storage device (Fig. 1, hierarchic disk array 11 having a plurality of storage disks 12) configured to store data, and wherein the of storage device includes an amount of available storage space (unused storage space) (Col. 2, ll. 12-46);
a data management circuit (Fig. 1, RAID management system 16 and disk array controller 14) configured to: 
monitor the amount of available storage space in the in the of storage device (To facilitate migration, the RAID management system reserves an amount of unused storage space within the RAID-level virtual storage space to temporarily which can be the target of data moves during the migration, Col. 2, ll. 12-20), 
determine, for the data set, a level of redundancy to associate with the data set (The RAID management system migrates data between the mirror and parity allocation blocks so the data undergoes a change in redundancy between RAID Level 1 (i.e., mirror redundancy) and RAID Level 5 (i.e., parity redundancy) in a manner which optimizes performance and reliability, Col. 2, ll. 12-16), 
generate, for the data set, a redundant data portion associated with the data set (the RAID management system employs the non-contiguous unused space to assist in creating mirror allocation blocks. The method includes several possible techniques that make use of the unused storage space. The techniques are sequentially tried until at least one mirror allocation block is created. The first technique is to locate an unused RAID area and convert it to a mirror RAID area containing at least one usable mirror allocation block. The second technique is to gather the empty parity allocation blocks into an unused RAID area which can be converted to a mirror RAID area containing at least one usable mirror allocation block. The third technique is to alternately perform the following steps (a) and (b) until an unused RAID area is created, and to then perform step (c): (a) migrate data from mirror allocation blocks to parity allocation blocks to empty the mirror allocation block; (b) gather the empty mirror allocation blocks into an unused RAID area; and (c) convert the unused RAID area into a parity RAID area. The steps (a)-(c) of the third technique are repeated until an unused RAID area is created that can be converted into a mirror RAID area without violating the minimum reserved amount of unused storage space, Col 2, ll. 25-46), and 
dynamically adjust the level of redundancy associated with the first data set, based, at least in part, upon the amount of available storage space (the RAID management system 16 automatically "tunes" the storage resources of a data storage system according to a function of two parameters: size of the physical storage capacity and size of the present amount of user data being stored in the data storage system. Initially, all data is stored in mirror RAID areas because this affords the highest performance and reliability, Col. 6, l. 66 to Col. 7, l. 5. The RAID management system 16 can dynamically alter the configuration of the RAID areas over the physical storage space. The number of RAID areas for each type may be increased or decreased depending upon the amount of user data being stored in the system and the size of the physical disk storage space, Col. 8, ll. 20-25).
Burkes does not explicitly teach “maintain the data set at a same location on the storage device”. However, Syrgabekov teaches in an analogous art the data elements in the original data 20 may be allocated a sequential position (e.g. first, second, third, fourth, first, second, third, forth, etc), with each data element of each position always being stored at the same separate storage location. (¶ [0138]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to for Burkes to maintain the data set in the same location on the storage device as in Syrgabekov. The artisan would be motivated to do so because many different structures of data may be used depending on the number of required or available separate storage locations and the level of redundancy and recoverability required compared to data storage space available. (Syrgabekov, ¶ [0147]).
Claim 9:
This claim recites similar limitations as claim 1 and is rejected in like.
Claims 2 and 10:
Burkes teaches the data management circuit (Fig. 1, RAID management system 16 and disk array controller 14) is configured to: employ one of at least two redundancy schemes to generate the redundant data portion; and select which redundancy scheme to employ while generating the redundant data portion, based at least in part, upon the amount of available storage space (The RAID management system migrates data between the mirror and parity allocation blocks so the data undergoes a change in redundancy between RAID Level 1 (i.e., mirror redundancy) and RAID Level 5 (i.e., parity redundancy) in a manner which optimizes performance and reliability, Col. 2, ll. 12-16).  
Claims 3 and 11:
Burkes teaches the data management circuit (Fig. 1, RAID management system 16 and disk array controller 14) is configured to: employ a first redundancy scheme that includes data mirroring when the of available storage space is above a first threshold value; employ a second redundancy scheme that includes erasure encoding when the of available storage space is, at least, below the first threshold value (RAID management system 16 therefore reserves a sufficient amount of unused storage space for data migration and conducts various processes to ensure this unused storage threshold is not violated. FIG. 5 illustrates a general procedure of this invention. At step 60, RAID management system 16 maps the physical storage space provided by disk array 12 into a first or RAID-level virtual storage space 40 (FIG. 4). The RAID-level virtual storage space presents the physical storage space as mirror and parity RAID areas. The mirror RAID areas contain mirror allocation blocks which store data according to mirror redundancy or RAID Level 1. The parity RAID areas contain parity allocation blocks which store data according to parity redundancy or RAID Level 5, Col. 10, ll. 20-41).  
Claims 4 and 12:
Burkes teaches the data management circuit (Fig. 1, RAID management system 16 and disk array controller 14) is configured to: detect a failure of one or more pieces of data of a stored data set; in response to the failure detection, automatically rebuild the stored data set based, at least in part, upon the redundant data The term "RAID" (Redundant Array of Independent Disks) means a disk array in which part of the physical storage capacity is used to store redundant information about user data stored on the remainder of the storage capacity. The redundant information enables regeneration of user data in the event that one of the array's member disks or the access path to it fails, Col. 3, ll. 60-66. If the packing step failed to yield an unused RAID area that can be converted to mirror storage (i.e., the "no" branch from step 96), the RAID management system performs a third technique of alternately migrating data from mirror allocation blocks to parity allocation blocks, and then gathering the mirror storage to create an unused RAID area (step 98), Col. 13, ll. 7-13).  
Claims 5 and 13:
Burkes teaches the data interface circuit (Fig. 1, interface buses 13, interface protocol 15, I/O interface bus 17) comprises: a burst buffer memory circuit configured to temporarily store the data set and, at least partially, hide delays caused by the generation of the redundant data portion (To facilitate migration, the RAID management system reserves an amount of unused storage space within the RAID-level virtual storage space to temporarily which can be the target of data moves during the migration, Col. 2, ll. 15-19); and a write ahead log (The memory map store in NVRAMs 21a and 21b (FIG. 1) maintains the current mapping information used by RAID management system 16 to map the RAID areas onto the disks, as well as the information employed to map between the two virtual views, Col. 8, ll. 29-33).  
Claims 6 and 14:
Burkes teaches the data management circuit (Fig. 1, RAID management system 16 and disk array controller 14) is configured to: dynamically reduce the level of redundancy associated with the data set by deleting the redundant portions associated with the respective one or more data sets (The RAID management system 16 can dynamically alter the configuration of the RAID areas over the physical storage space. The number of RAID areas for each type may be increased or decreased (.i.e. dynamically reduce the level of redundancy) depending upon the amount of user data being stored in the system and the size of the physical disk storage space, Col. 8, ll. 20-25).  
Claims 7 and 15:
Burkes teaches the data management circuit (Fig. 1, RAID management system 16 and disk array controller 14) is configured to, after an old redundant portion associated with the first data set has been deleted: generate a new redundant portion to be associated with the first data set, wherein the new redundant portion includes a lower level of redundancy than the old redundant portion (If there is not an unused RAID area that can be converted to mirror storage (i.e., the "no" branch from step 90), the RAID management system next determines whether the storage system has more unused allocation blocks than the reserved threshold amount of unused storage (step 92). If it does, the RAID management system conducts a second space management technique which packs the parity storage with the goal of producing an unused RAID area (step 94), Col. 12, ll. 21-28).  
Claims 8 and 16:
Burkes teaches the data management circuit (Fig. 1, RAID management system 16 and disk array controller 14) comprises: a specialized redundancy code creation circuit configured to generate a redundancy code based upon a data piece (This invention provides a hierarchic data storage system that stores data according to different redundancy techniques to optimize performance and reliability. The first or Raid-level virtual storage space presents the physical storage space as multiple mirror and parity RAID areas. The mirror RAID areas contain mirror allocation blocks that store data according to RAID Level 1 (mirror redundancy) and the parity RAID areas contain parity allocation blocks that store data according to RAID Level 5 (parity redundancy). The second or application-level virtual storage space presents the physical storage space as multiple virtual blocks, Col. 1, ll. 60-63; Col. 2, ll. 3-11. The RAID management system migrates data between the mirror and parity allocation blocks so the data undergoes a change in redundancy between RAID Level 1 (i.e., mirror redundancy) and RAID Level 5 (i.e., parity redundancy) in a manner which optimizes performance and reliability, Col. 3, ll. 12-16).  
Claim 17:
Burkes teaches an apparatus comprising: 
a storage device (Fig. 1, hierarchic disk array 11 having a plurality of storage disks 12) configured to store data sets, and having an amount of available storage space (unused storage space), and an amount of redundant storage space (parity RAID area), (Col. 2, ll. 12-46). 
Burkes does not explicitly teach “the plurality of storage devices has… an amount of used storage space, wherein the redundant storage space is associated with the used storage space”. However, Burkes does teach the plurality of storage devices has an amount of available storage space (unused storage space), and an amount of redundant storage space (parity RAID area). (Col. 2, ll. 12-46). Also, Burkes teaches the unused storage space in Fig. 6, which inherently shows the used storage area. Further, Burkes teaches [t]he RAID area storage space 40 is the view of storage that identifies the mirror and parity storage space. (Col. 7, ll. 43-53). Based on this, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention that Burkes would know amount of used storage space in the plurality of storage devices and the redundant storage space is associated with the used storage space (RAID storage space 40). The artisan would be motivated to do so because it would be logical to know how much space is used when already knowing the amount of unused and parity space and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
a data management circuit configured to dynamic adjust a ratio of redundant storage space to used storage space (Examiner interprets this as RAID level as disclosed in Burkes) based, at least in part, upon the amount of available storage space (the RAID management system 16 automatically "tunes" the storage resources of a data storage system according to a function of two parameters: size of the physical storage capacity and size of the present amount of user data being stored in the data storage system. Initially, all data is stored in mirror RAID areas because this affords the highest performance and reliability, Col. 6, l. 66 to Col. 7, l. 5. The RAID management system 16 can dynamically alter the configuration of the RAID areas over the physical storage space. The number of RAID areas for each type may be increased or decreased depending upon the amount of user data being stored in the system and the size of the physical disk storage space, Col. 8, ll. 20-25).
Burkes does not explicitly teach “maintain the data set at a same location on the storage device”. However, Syrgabekov teaches in an analogous art the data elements in the original data 20 may be allocated a sequential position (e.g. first, second, third, fourth, first, second, third, forth, etc), with each data element of each position always being stored at the same separate storage location. (¶ [0138]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to for Burkes to maintain the data set in the same location on the storage device as in Syrgabekov. The artisan would be motivated to do so because many different structures of data may be used depending on the number of required or available separate storage locations and the level of redundancy and recoverability required compared to data storage space available. (Syrgabekov, ¶ [0147]).  
Claim 18:
Burkes teaches the data management circuit is configured to: generate a redundant data portion to associate with a used data portion, and select a plurality of redundancy scheme to employ when generating the redundant data portion, based at least in part, upon the amount of available storage space (The RAID management system migrates data between the mirror and parity allocation blocks so the data undergoes a change in redundancy between RAID Level 1 (i.e., mirror redundancy) and RAID Level 5 (i.e., parity redundancy) in a manner which optimizes performance and reliability, Col. 2, ll. 12-16).  
Claim 19:
Burkes teaches the data management circuit is configured to: detect a failure of one or more pieces of data of a stored data set; in response to the failure detection, automatically rebuild the stored data set based, at least in part, upon the redundant data portion associated with the stored data set (RAID management system 16 therefore reserves a sufficient amount of unused storage space for data migration and conducts various processes to ensure this unused storage threshold is not violated. FIG. 5 illustrates a general procedure of this invention. At step 60, RAID management system 16 maps the physical storage space provided by disk array 12 into a first or RAID-level virtual storage space 40 (FIG. 4). The RAID-level virtual storage space presents the physical storage space as mirror and parity RAID areas. The mirror RAID areas contain mirror allocation blocks which store data according to mirror redundancy or RAID Level 1. The parity RAID areas contain parity allocation blocks which store data according to parity redundancy or RAID Level 5, Col. 10, ll. 20-41).  
Claim 20:
Burkes teaches the data management circuit is configured to: dynamically reduce a level of redundancy associated with the data set by deleting the redundant portions associated with the data set (The RAID management system 16 can dynamically alter the configuration of the RAID areas over the physical storage space. The number of RAID areas for each type may be increased or decreased (.i.e. dynamically reduce the level of redundancy) depending upon the amount of user data being stored in the system and the size of the physical disk storage space, Col. 8, ll. 20-25).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        03/12/2021